

amendedandrestated200_image1.jpg [amendedandrestated200_image1.jpg]
2006 EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective September 8, 2016)
1.
Establishment of Plan.

Leidos Holdings, Inc. (the “Company”) proposes to grant options for purchase of
the Company’s Common Stock as determined by the Committee to eligible Employees
of the Company and its Participating Subsidiaries pursuant to this 2006 Employee
Stock Purchase Plan (this “Plan”). This Plan is an omnibus document which
includes a Section 423 Plan Component designed to qualify as an “employee stock
purchase plan” under Section 423 of the Code, although the Company makes no
undertaking or representation to maintain such qualification. In addition, the
Plan authorizes the grant of options under a Non-423 Plan Component pursuant to
rules, procedures or sub-plans adopted by the Board (or its designate). To the
extent that the Company grants options to Employees of its Affiliates under this
Plan, such grants shall be made only under the Non-423 Plan Component.
The Section 423 Plan Component shall be a separate and independent plan from the
Non-423 Plan Component, provided, however, that the total number of Shares
authorized to be issued under the Plan applies in the aggregate to both the
Section 423 Plan Component and the Non-423 Plan Component. Offerings under the
Non-423 Plan Component may be made to achieve desired tax or other objectives in
particular locations outside the United States of America or to comply with
local laws applicable to offerings in such foreign jurisdictions. In the event
of a conflict between the terms of the Non-423 Plan Component and the terms of
this Plan, then with the exception of Sections 3, 11(c), 15 and 25 with respect
to the total number of Shares available to be offered under the Plan for all
sub-plans, the terms of the Non-423 Plan Component will control. Except to the
extent expressly set forth herein or where the context suggests otherwise, any
reference herein to “Plan” shall be construed to include a reference to both the
Section 423 Plan Component and the Non-423 Plan Component.
All eligible Employees shall have equal rights and privileges with respect to
this Plan so that the Section 423 Plan Component qualifies as an “employee stock
purchase plan” within the meaning of Section 423 of the Code, except for
differences that may be mandated by local law and that are consistent with Code
Section 423(b)(5). Participants participating in the Non-423 Plan Component by
means of rules, procedures or sub-plans adopted pursuant to Section 20 need not
have the same rights and privileges as participants participating in the Section
423 Plan Component.
The purpose of this Plan is to provide eligible Employees of the Company and
Participating Subsidiaries with a convenient means of acquiring an equity
interest in the Company through payroll deductions, to align the interests of
such Employees with those of the Company’s stockholders, and to provide an
incentive for continued employment.
2.
Definitions.

Any term not expressly defined in this Plan but defined for purposes of Section
423 of the Code shall have the same definition herein. In addition, this Plan
uses the following defined terms:
“Affiliate” means any entity other than a Subsidiary in which the Company has a
controlling interest and which is not a “subsidiary corporation” as defined in
Section 424(f) of the Code.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means a management, administrative or other committee of the Company
as established by the Board or committee of the Board.
“Common Stock” means the common stock of the Company, par value $0.0001 per
share.
“Company” means Leidos Holdings, Inc., a Delaware corporation.
“Compensation” means the definition of Compensation established by the
Committee, which definition shall comply with Treasury Regulation Section
1.423-2(f).
“Employee” means any individual who is an employee of the Company or a
Participating Subsidiary. Whether an individual qualifies as an Employee shall
be determined by the Committee, in its sole discretion. The Committee shall be
guided by the provisions of Treasury Regulation Section 1.423-2(e) and Section
3401(c) of the Code and the Treasury Regulations thereunder as to Employees in
the United States, with the intent that the Plan cover all “employees” within
the meaning of those provisions other than those who are not eligible to
participate in the Plan, provided, however, that any determinations regarding
whether an individual is an “Employee” shall be prospective only, unless
otherwise determined by the Committee. Unless the Committee makes a contrary
determination, the Employees of the Company shall, for all purposes of this
Plan, be those individuals who are employees of the Company or a Participating
Subsidiary for regular payroll purposes or are on a leave of absence for not
more than 90 days. Any inquiries regarding eligibility to participate in the
Plan shall be directed to the Committee, whose decision shall be final.
“Fair Market Value” means the value of a Share as determined as follows. If the
Shares are listed on any established stock exchange or quoted on a national
market system, including, without limitation, the New York Stock Exchange or the
NASDAQ Stock Market, the Fair Market Value shall be the closing price of a Share
as quoted on such exchange or system on the day before the date for which the
value is being determined (or if no sales were reported, the closing price on
the trading date immediately preceding such date), as reported by The Wall
Street Journal. In the absence of an established market for the Shares, the Fair
Market Value shall be determined in good faith by the Committee and such
determination shall be conclusive and binding on all persons.
“Maximum Share Amount” means a maximum number of Shares which may be purchased
by any Employee at any single Purchase Date. Prior to the commencement of any
Offering Period or prior to such time period as specified by the Committee, the
Committee may, in its sole discretion, set a Maximum Share Amount. If the
Committee does not set a Maximum Share Amount, the Maximum Share Amount shall be
1,000 Shares. If a new Maximum Share Amount is set, then all participants must
be notified of such Maximum Share Amount prior to the commencement of the next
Offering Period. The Maximum Share Amount shall continue to apply with respect
to all succeeding Purchase Dates and Offering Periods unless revised by the
Committee as set forth above.
“Non-423 Plan Component” means a component of this Plan which does not qualify
under Section 423 of the Code.
“Notice Period” means the period within two (2) years from the Offering Date
relating to the applicable Shares or one (1) year from the Purchase Date on
which the applicable Shares were purchased.
“Offering Date” means the first business day of each Offering Period.
“Offering Period” means a period commencing and ending on those dates determined
by the Committee. The Offering Periods of this Plan may be up to twenty-four
(24) months in duration and may consist of up to eight (8) Purchase Periods
during which payroll deductions of the participants are accumulated under this
Plan. However, unless and until determined otherwise by the Committee, each
Offering Period shall have a duration of three months and shall commence on
April 1, July 1, October 1 or January 1 and each Offering Period shall have only
one Purchase Period which shall run simultaneously with the Offering Period.
The duration and timing of Offering Periods may be changed pursuant to Section
6, Section 15 and Section 25 of this Plan, provided that no Offering Period
shall exceed a period of twenty-four (24) months.
“Parent Corporation” shall have the same meaning as “parent corporation” in
Section 424(e) of the Code.
“Participating Subsidiaries” means Leidos, Inc. and such Parent Corporations,
Subsidiaries or Affiliates that the Board designates from time to time as
corporations that shall participate in this Plan.
“Plan” means this 2006 Employee Stock Purchase Plan of the Company.
“Purchase Date” means the last business day of each Purchase Period.
“Purchase Period” means a period commencing and ending on those dates determined
by the Committee. However, unless and until determined otherwise by the
Committee, each Purchase Period shall have a duration of three (3) months and
shall be coincident with an Offering Period. The duration and timing of Purchase
Periods may be changed pursuant to Section 6, Section 15 and Section 25 of this
Plan, provided that no Purchase Period shall exceed a period of six (6) months,
other than the first purchase period commencing after adoption of this
restatement.
“Reserves” means the number of Shares covered by each option under this Plan
which has not yet been exercised and the number of Shares which have been
authorized for issuance under this Plan, but have not yet been placed under
option.
“Section 423 Plan Component” means the component of the Plan designed to qualify
as an “employee stock purchase plan” under Section 423 of the Code.
“Share” means a share of Common Stock.
“Subsidiary” shall have the same meaning as “subsidiary corporation” in Section
424(f) of the Code.
3.
Number of Shares.

The maximum number of Shares that will be offered under the Plan after September
8, 2016 through the remaining term of this Plan is 5,000,000 Shares, subject to
adjustment as permitted under Section 15.
4.
Administration.

This Plan shall be administered by the Committee, including (a) prescribing,
amending and rescinding rules and regulations relating to the Plan; (b)
prescribing forms for carrying out the provisions and purposes of the Plan; (c)
interpreting the Plan; and (d) making all other determinations deemed necessary
or advisable for the administration of the Plan, including factual
determinations. Subject to the provisions of this Plan, the Committee shall have
all authority to (i) determine and change the percentage discount pursuant to
Section 9, (ii) determine and change the Offering Periods and Offering Dates
pursuant to Section 6, (iii) determine and change the purchase price for Shares
pursuant to Section 9, (iv) prescribe minimum holding periods for the Shares
issued under this Plan, and (v) prescribe, amend and rescind rules and
regulations relating to this Plan. All decisions of the Committee shall be final
and binding upon all participants. Members of the Committee shall receive no
compensation for their services in connection with the administration of this
Plan, other than standard fees as established from time to time by the Board for
services rendered by Board members serving on Board committees. All expenses
incurred in connection with the administration of this Plan shall be paid by the
Company.
In its rules and procedures for the administration of the Plan (including,
without limitation, procedures covering any directions, elections, or other
actions by Employees, and the delivery of statements and other disclosure
materials to such individuals), the Committee may provide for the use of
electronic communications and other media in a manner consistent with any
applicable laws.
5.
Eligibility.

Any Employee of the Company or the Participating Subsidiaries is eligible to
participate in an Offering Period under this Plan except the following:
(a)    Employees who are not employed by the Company or a Participating
Subsidiary prior to the beginning of such Offering Period or prior to such other
time period as specified by the Committee;
(b)    Employees who, as a result of being granted an option under this Plan
with respect to such Offering Period, would, together with any other person
whose stock would be attributed to such Employee pursuant to Section 424(d) of
the Code, own stock or hold options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or any of its Subsidiaries or any Parent Corporation;
(c)    individuals who provide services to the Company or any of its
Participating Subsidiaries as independent contractors who are reclassified as
common law employees for any reason, provided that this exclusion will not apply
if such individuals are considered employees for purposes of Section 423 of the
Code; and
(d)    Employees who reside in countries for whom such Employees’ participation
in the Plan would result in a violation under any corporate or securities laws
of such country of residence.
Individuals who are not Employees of the Company or a Participating Subsidiary
shall not be eligible to participate in an Offering Period.
6.
Offering Dates.

The Committee shall have the power to change the Offering Dates, the Purchase
Dates and the duration of Offering Periods or Purchase Periods without
stockholder approval if such change is announced prior to the relevant Offering
Period or prior to such other time period as specified by the Committee.
7.
Participation in this Plan.

Eligible Employees may become participants in an Offering Period under this Plan
on the Offering Date, after satisfying the eligibility requirements, by
delivering a subscription agreement to the Company prior to such Offering Date,
or such other time period as specified by the Committee. An eligible Employee
who does not deliver a subscription agreement to the Company after becoming
eligible to participate in an Offering Period shall not participate in that
Offering Period or any subsequent Offering Period unless such Employee enrolls
in this Plan by delivering a subscription agreement to the Company prior to such
Offering Period, or such other time period as specified by the Committee. Once
an Employee becomes a participant in an Offering Period by filing a subscription
agreement, such Employee shall automatically participate in the Offering Period
commencing immediately following the last day of the prior Offering Period
unless the Employee withdraws or is deemed to withdraw from this Plan or
terminates further participation in the Offering Period as set forth in Section
12 below. Such participant is not required to file any additional subscription
agreement in order to continue participation in this Plan.
8.
Grant of Option on Enrollment.

Enrollment by an eligible Employee in this Plan with respect to an Offering
Period shall constitute the grant (as of the Offering Date) by the Company to
such Employee of an option to purchase on the Purchase Date up to that number of
Shares determined by a fraction, the numerator of which is the amount
accumulated in such Employee’s payroll deduction account during such Purchase
Period and the denominator of which is the purchase price per Share determined
under Section 9, provided, however, that the number of Shares subject to any
option granted pursuant to this Plan shall not exceed the lesser of (x) the
maximum number of Shares set by the Committee pursuant to Section 11(c) below
with respect to the applicable Purchase Date, or (y) the maximum number of
Shares which may be purchased pursuant to Section 11(b) below with respect to
the applicable Purchase Date. Notwithstanding the foregoing, in the event of a
change in generally accepted accounting principles which would adversely affect
the accounting treatment applicable to any current Offering Period, the
Committee may make such changes to the number of Shares purchased at the end of
the Purchase Period or the purchase price paid as are allowable under generally
accepted accounting principles and as it deems necessary in the sole discretion
of the Committee to avoid or minimize adverse accounting consequences.
9.
Purchase Price.

The purchase price per Share at which a Share shall be sold in any Offering
Period shall be as determined by the Committee but no less than eighty-five
percent (85%) of the lesser of the Fair Market Value of the Shares on the
Offering Date or the Fair Market Value of the Shares on the Purchase Date.
10.
Payment of Purchase Price; Changes in Payroll Deductions; Issuance of Shares.

(a)    The purchase price of the Shares is accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the participant’s Compensation in one percent (1%) increments, not
less than one percent (1%), nor greater than ten percent (10%), or such lower
limit set by the Committee. Payroll deductions shall commence on the first
payday of the Offering Period and shall continue to the end of the Offering
Period unless sooner altered or terminated as provided in this Plan. If payroll
deductions are not permitted in a jurisdiction, participants in that
jurisdiction may contribute via check or pursuant to another method approved by
the Committee.
(b)    A participant may increase or decrease the rate of payroll deductions
during an Offering Period by filing with the Company a new authorization for
payroll deductions, in which case the new rate shall become effective for the
next payroll period commencing after the Company’s receipt and processing of the
authorization and shall continue for the remainder of the Offering Period unless
changed as described below. Such change in the rate of payroll deductions may be
made at any time during an Offering Period. The Committee shall have the
authority to impose restrictions on the number of increases or decreases a
participant may make within an Offering Period as set forth in this Subsection
(b).
(c)    All payroll deductions made for a participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions, unless required by local law. All
payroll deductions received or held by the Company may be used by the Company
for any corporate purpose, and the Company shall not be obligated to segregate
such payroll deductions, unless required by local law.
(d)    On each Purchase Date, for so long as this Plan remains in effect, and
provided that the participant has not submitted a signed and completed
withdrawal form before that date, which notifies the Company that the
participant wishes to withdraw from that Offering Period under this Plan and
have all payroll deductions accumulated in the account maintained on behalf of
the participant, as of that date returned to the participant, the Company shall
apply the funds then in the participant’s account to the purchase of whole and
fractional Shares reserved under the option granted to such participant with
respect to the Offering Period to the extent that such option is exercisable on
the Purchase Date. The purchase price per Share shall be as specified in Section
9 of this Plan. In the event that this Plan has been oversubscribed, all funds
not used to purchase Shares on the Purchase Date shall be returned to the
participant, without interest. No Share shall be purchased on a Purchase Date on
behalf of any Employee whose participation in this Plan has terminated prior to
such Purchase Date.
(e)    As soon as practicable after the Purchase Date, the Company shall issue
Shares for the participant’s benefit representing the Shares purchased upon
exercise of his or her option.
(f)    During a participant’s lifetime, his or her option to purchase Shares
hereunder is exercisable only by him or her. The participant shall have no
interest or voting rights in Shares covered by his or her option until such
option has been exercised and Shares have been issued to the participant.
(g)    Payroll deductions shall be suspended for any participant as required
under the Code and the terms of any Code section 401(k) plan upon a
participant’s receipt of a hardship withdrawal under such a plan.
11.
Limitations on Shares to be Purchased.

(a)    No participant shall be entitled to purchase stock under this Plan at a
rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary, exceeds
$25,000 in Fair Market Value, determined as of the Offering Date (or such other
limit as may be imposed by the Code) for each calendar year in which the
Employee participates in this Plan. The Company shall have the authority to take
all necessary action, including but not limited to, suspending the payroll
deductions of any participant, in order to ensure compliance with this Section.
(b)    No participant shall be entitled to purchase more than the Maximum Share
Amount on any single Purchase Date.
(c)    If the number of Shares to be purchased on a Purchase Date by all
Employees participating in this Plan exceeds the number of Shares then available
for issuance under this Plan, then the Company shall make a pro rata allocation
of the remaining Shares in as uniform a manner as shall be reasonably
practicable and as the Committee shall determine to be equitable. In such event,
the Company shall give written notice of such reduction of the number of Shares
to be purchased under a participant’s option to each participant affected.
(d)    Any payroll deductions accumulated in a participant’s account which are
not used to purchase stock due to the limitations in this Section 11 shall be
returned to the participant as soon as practicable after the end of the
applicable Purchase Period, without interest unless required by local law.
12.
Withdrawal.

(a)    Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a written notice to that effect on a form
provided for such purpose. Such withdrawal may be elected at any time prior to
the end of an Offering Period, or such other time period as specified by the
Committee.
(b)    Upon withdrawal from this Plan prior to the deadline established by the
Committee, the accumulated payroll deductions shall be returned to the withdrawn
participant, without interest, and his or her interest in this Plan shall
terminate. In the event a participant voluntarily elects to withdraw from this
Plan, he or she may not resume his or her participation in this Plan during the
same Offering Period, but he or she may participate in any Offering Period under
this Plan which commences on a date subsequent to such withdrawal by filing a
new authorization for payroll deductions in the same manner as set forth in
Section 7 above for initial participation in this Plan.
13.
Termination of Employment.

Termination of a participant’s employment for any reason, including retirement,
death or the failure of a participant to remain an eligible Employee of the
Company or of a Participating Subsidiary, shall immediately terminate his or her
participation in this Plan. In such event, the payroll deductions credited to
the participant’s account shall be returned to him or her or, in the case of his
or her death, to his or her legal representative, without interest. For purposes
of this Section 13, an Employee shall not be deemed to have terminated
employment or failed to remain in the continuous employ of the Company or of a
Participating Subsidiary in the case of sick leave, military leave, or any other
leave of absence approved by the Board or Committee, provided, however that such
leave is for a period of not more than ninety (90) days or reemployment upon the
expiration of such leave is guaranteed by contract or statute. Whether and when
employment is deemed terminated for purposes of this Plan shall be determined by
the Committee in its sole discretion and may be determined without regard to
statutory notice periods or other periods following termination of active
employment.
14.
Return of Payroll Deductions.

In the event a participant’s interest in this Plan is terminated by withdrawal,
termination of employment or otherwise prior to the withdrawal deadline
established by the Committee, or in the event this Plan is terminated by the
Board, the Company shall deliver to the participant all payroll deductions
credited to such participant’s account. No interest shall accrue on the payroll
deductions of a participant in this Plan, unless required by local law. In the
event a participant dies with payroll deductions having been accumulated to
purchase Shares at the next Purchase Date, and the Committee receives notice of
such death prior to the withdrawal deadline established by the Committee, the
Company shall deliver to the estate of the participant all payroll deductions
credited to such participant’s account.
15.
Capital Changes.

Subject to any required action by the stockholders of the Company, the Reserves,
as well as the price per Share covered by each option under this Plan which has
not yet been exercised, and limits on the number of Shares that may be purchased
by an Employee, shall be proportionately adjusted for any increase or decrease
in the number of issued and outstanding Shares resulting from a stock split or
the payment of a stock dividend (but only on the Shares), any other increase or
decrease in the number of issued and outstanding Shares effected without receipt
of any consideration by the Company or other change in the corporate structure
or capitalization affecting the Company’s present Shares, provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Committee, whose determination shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an option.
In the event of the proposed dissolution or liquidation of the Company, the
Offering Period shall terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. The Committee may,
in the exercise of its sole discretion in such instances, declare that this Plan
shall terminate as of a date fixed by the Committee and give each participant
the right to purchase Shares under this Plan prior to such termination. In the
event of (i) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the options under this Plan are
assumed, converted or replaced by the successor corporation, which assumption
shall be binding on all participants), (ii) a merger in which the Company is the
surviving corporation but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company, (iii)
the sale of all or substantially all of the assets of the Company, or (iv) the
acquisition, sale, or transfer of more than fifty percent (50%) of the
outstanding shares of the Company by tender offer or similar transaction, the
Plan shall continue with regard to Offering Periods that commenced prior to the
closing of the proposed transaction and Shares shall be purchased based on the
Fair Market Value of the surviving corporation’s stock on each Purchase Date,
unless otherwise provided by the Committee.
The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per Share
covered by each outstanding option, and limits on the number of Shares that may
be purchased by an Employee, in the event that the Company effects one or more
reorganizations, recapitalizations, rights offerings or other increases or
reductions of its outstanding Shares, or in the event of the Company being
consolidated with or merged into any other corporation.
16.
Nonassignability.

Neither payroll deductions credited to a participant’s account nor any rights
with regard to the exercise of an option or to receive Shares under this Plan
may be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be void and
without effect.
17.
Reports.

Individual accounts shall be maintained for each participant in this Plan. Each
participant shall receive, as soon as practicable after the end of each Purchase
Period, a report in written or electronic form of his or her account setting
forth the total payroll deductions accumulated, the number of Shares purchased,
and the per Share price thereof.
18.
Notice of Disposition.

Each participant shall notify the Company in writing if the participant disposes
of any of the Shares purchased in any Offering Period pursuant to this Plan if
such disposition occurs within the Notice Period. The Company may, at any time
during the Notice Period, place a legend or legends on any certificate
representing Shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the Shares. The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.
19.
No Rights to Continued Employment.

(a)    An Employee’s employment with the Company or a Subsidiary is not for any
specified term and may be terminated by such Employee or by the Company or a
Subsidiary at any time, for any reason, with or without cause and with or
without notice. Nothing in this Plan or any covenant of good faith and fair
dealing that may be found implicit in this Plan shall (i) confer upon any
Employee any right to continue in the employ of, or affiliation with, the
Company or a Subsidiary; (ii) constitute any promise or commitment by the
Company or a Subsidiary regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this Plan
unless such right or benefit has specifically accrued under the terms of this
Plan; or (iv) deprive the Company of the right to terminate the Employee at
will.
(b)    The right to continue participation in this Plan is conditioned on a
participant’s continuing as an Employee at the will of the Company or a
Subsidiary and the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses at any time or from time to
time, as it deems appropriate (a “reorganization”). Such a reorganization could
result in the termination of a participant’s relationship as an Employee or the
termination of the participant’s employer’s status as a Participating Subsidiary
and the loss of benefits available to the participant under this Plan.
20.
Additional Provisions to Comply with Local Law.

The Committee may from time to time establish one or more sub-plans under the
Plan for purposes of satisfying applicable laws of state and local domestic
United States and non-United States jurisdictions. The Committee shall establish
such sub-plans by adopting supplements to this Plan containing such additional
terms and conditions not otherwise inconsistent with the Plan as the Committee
shall deem necessary or desirable. To the extent inconsistent with the
requirements of Code Section 423, such sub-plans and/or supplements shall be
considered part of the Non-423 Plan Component, and the options granted
thereunder shall not be considered to comply with Code Section 423. All
supplements adopted by the Committee shall be deemed to be part of the Plan and
the Company shall not be required to provide copies of any supplement to
participants in any jurisdiction that is not the subject of such supplement.
21.
Notices.

All notices or other communications by a participant to the Company under or in
connection with this Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
22.
Term; Stockholder Approval.

The restatement of this Plan shall be approved by the stockholders of the
Company, in any manner permitted by applicable corporate law, within twelve (12)
months before or after the date the restatement of this Plan is adopted by the
Board. No purchase of Shares pursuant to this Plan shall occur prior to such
stockholder approval. This Plan shall continue until the earlier to occur of (a)
termination of this Plan by the Board (which termination may be effected by the
Board at any time), (b) issuance of all of the Shares available for issuance
under this Plan, or (c) ten (10) years from the approval of the restatement of
this Plan by the stockholders.
23.
Conditions Upon Issuance of Shares; Limitation on Sale of Shares.

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or automated quotation
system upon which the Shares may then be listed, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
24.
Applicable Law.

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.
25.
Amendment or Termination.

The Board may at any time amend or terminate this Plan, except that any such
termination cannot affect options previously granted under this Plan, nor may
any amendment make any change in an option previously granted which would
adversely affect the right of any participant, nor may any amendment be made
without approval of the stockholders of the Company obtained in accordance with
Section 22 above within twelve (12) months of the adoption of such amendment (or
earlier if required by Section 22) if such amendment would:
(a)    increase the number of Shares that may be issued under this Plan; or
(b)    change the designation of the employees (or class of employees) eligible
for participation in this Plan.
Notwithstanding the foregoing, the Board may make such amendments to the Plan as
the Board determines to be advisable, including changes with respect to current
Offering Periods or Purchase Periods, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.
26.
Tax Obligations.

To the extent any (i) grant of an option to purchase Shares, (ii) purchase of
Shares, or (iii) disposition of Shares purchased under the Plan gives rise to
any tax withholding obligation (including, without limitation, income and
payroll withholding taxes imposed by any jurisdiction) the Committee may
implement appropriate procedures to ensure that such tax withholding obligations
are met. Those procedures may include, without limitation, increased withholding
from an Employee’s current compensation, cash payments to the Company or another
Participating Subsidiary by an Employee, or a sale of a portion of the stock
purchased under the Plan, which sale may be required and initiated by the
Company.







